REINHARDT, Circuit Judge,
concurring:
I concur in the order vacating the district court’s injunction because there is no evidence that any county will enforce the ten minute statutory time limits for voting (5 minutes in the case of machine voting), literally or rigidly. Santa Clara County’s policy which led to the filing of the present action is as follows:
If a voter remains in the voting booth for more than 10 minutes and that act causes other persons to be unreasonably delayed in exercising their right to vote, election officials may inquire of the voter if he or she needs any assistance; if not, the official may request the voter to complete the process of marking his or her ballot as quickly as he or she is able to vote on the remaining candidates and issues. In addition, if a voter appears to be occupying a voting booth for an excessive period of time with the purpose and intent of interfering with the exercise of the voting rights of others, the precinct officials are to call the registrar’s office for further instructions.
Implemented in that manner, the statute does not appear to infringe on the rights of “language minority” voters — at least not on the basis of the record now before us. Of critical importance is the fact that there is no evidence that any county has ever enforced the California law so as to require voters to leave the voting booth simply because they have exceeded the statutory time limits. Nor is there any basis for assuming that in this election any other county would enforce the statute in a harsher manner than Santa Clara. For that reason, I agree that the injunction should be vacated. Notwithstanding our order, however, I believe that if any county were to adopt a policy of strict or literal enforcement of the California statutory provisions, that policy would more likely than not violate section 2 of the Voting Rights Act of 1965, as amended, and specifically 42 U.S.C. § 1973b(f)(2).